Exhibit 10.4

 

May 3, 2011

 

Via Hand Delivery

Donna Lehmann

c/o Herbst Gaming, LLC

3440 West Russell Road

Las Vegas, NV 89118

 

Dear Donna:

 

This letter, when effective as set forth below, shall serve as the amendment
(the “Amendment”) to the Letter Agreement dated January 11, 2011 (the “Letter
Agreement”) by and between you and Herbst Gaming, LLC (the “Company”) governing
the terms and conditions of your employment with the Company.   All capitalized
terms set forth in this Amendment, unless otherwise hereinafter defined, shall
have the same meaning as in the Letter Agreement.

 

1.             Paragraph 1(a) of the Letter Agreement is amended to provide
that, effective this date, you will be employed by the Company in the position
of Senior Vice President, Finance.

 

2.             Paragraph 1(d) of the Letter Agreement is amended to provide
that, effective this date, you will report to the directly to the Company’s
Chief Financial Officer, but this reporting relationship may change in
accordance with the business needs of the Company.

 

3.             With respect to paragraph 3(c) of  the Letter Agreement, your
2011 option grant under the Herbst Gaming, LLC 2011 Long Term Incentive Plan
shall be made at a projected value of $75,000, and otherwise shall be in
accordance with the terms of the Plan and an agreement entered into in
connection therewith.

 

4.             Except as specifically set forth in paragraphs 1 through 3 of
this Amendment, all other terms and conditions of the Letter Agreement, as well
as each of the Executive Severance Agreement and the Duty of Loyalty Agreement
dated January 11, 2011 and between you and the Company (together, the “Ancillary
Agreements”), shall remain unchanged.

 

5.             In consideration of your continuing employment with the Company
under the terms and conditions of the Letter Agreement as amended by this
Amendment, you voluntarily and knowingly release and forever discharge the
Company, its

 

--------------------------------------------------------------------------------


 

subsidiaries, affiliates, related entities, and employee benefit plans, and its
and their shareholders, members, directors, managers, officers, employees,
trustees, administrators and fiduciaries, and its and their successors and
assigns, from any and all claims, demands, causes of action, obligations,
damages and liabilities of whatever kind, in law or equity, by statute or
otherwise, including without limitation all attorney’s fees, costs,
disbursements and the like (all collectively referred to as “Claims”), whether
known or unknown, arising out of or relating directly or indirectly in any way
to your employment and the terms and conditions of your employment up to and
including the end of the revocation period described in paragraph 10 below,
including but not limited to:

 

·      Claims of discrimination, harassment and retaliation in employment under,
without limitation:

·      the Age Discrimination in Employment Act, as amended;

·      Title VII of the Civil Rights Act of 1964, as amended;

·      the Americans with Disabilities Act, as amended;

·      Sections 1981 through 1988 of Title 42 of the United States Code;

·      the Employment Retirement Income Security Act of 1974, as amended; and

·      the Family Medical Leave Act, as amended;

·      Claims under Nevada laws on compensation, wages and hours and employment
practices, and similar state and local laws; and

·      Claims for breach of contract (express or implied), retaliation, wrongful
discharge, detrimental reliance, defamation, emotional distress, and
compensatory and punitive damages.

 

6.             By signing below, you acknowledge and agree that you will not be
able to benefit monetarily from any of the Claims released in paragraph 5 of
this Amendment and that you have waived any right to equitable relief that may
have been available to you with respect to any Claim released.  Your signature
below further acknowledges the fact that you are receiving sufficient
consideration for this release of Claims, and that you will not be entitled to
receive any other payments or benefits from the Company apart from the payments
and benefits described in the Letter Agreement, as amended, and the Ancillary
Agreements.

 

7.             By signing below, you are not releasing claims that arise after
this Amendment becomes effective, claims to enforce this Amendment, claims or
rights you may have to workers’ compensation or unemployment benefits, claims
for accrued, vested benefits under any employee benefit plan of the Company in
accordance with the terms of such plans and applicable law, or claims or rights
which cannot be waived by law.  Additionally, by signing below, you are not
waiving your right to file a charge with, or participate in an investigation
conducted by, any governmental agency, including, without limitation, the United
States Equal Employment Opportunity Commission (“EEOC”).  Nevertheless, as set
forth above, you acknowledge that you cannot benefit monetarily or obtain
damages or equitable relief of any kind from or through any charge pursued or
any action

 

2

--------------------------------------------------------------------------------


 

commenced by a government agency or third party with respect to claims waived in
paragraph 5 of this Amendment.

 

8.             As amended by this Amendment, the Letter Agreement, together with
the Ancillary Agreements, contain the entire agreement and understanding between
you and the Company, and supersede any and all prior agreements and
understandings, whether written or oral, between or among you, the Company or
any of its affiliates and related entities, with respect to the terms and
conditions of your employment with the Company.

 

9.             This Amendment (a) is governed by the laws of the State of Nevada
applicable to agreements made and to be performed wholly within the state, and
as such will be construed under and in accordance with the laws of the State of
Nevada without regard to conflicts of law principles, and (b) may not be
modified unless evidenced by a writing signed by you and an authorized
representative of the Company.

 

10.           You have 21 days from your receipt of this Amendment to consider
and accept its terms, but may sign it at any time within the 21-day period up to
and including the 21st day after you receive it.  If you decide to sign this
Amendment, you will have seven (7) days thereafter in which to revoke your
decision by sending written notice of revocation to the Company.  Provided you
do not revoke your decision, this Amendment will become effective on the eighth
(8th) day after you sign it.  We encourage you to speak with an attorney before
signing this Amendment.

 

11.           By signing this Amendment, you agree that you are signing it
voluntarily of your own free will, that you were given 21 days within which to
consider its terms and to consult with an attorney, and that you understand and
agree to its terms.

 

 

Sincerely,

 

 

 

/s/ David D. Ross

 

David D. Ross

 

Chief Executive Officer

 

 

 

 

 

ACCEPTED and AGREED TO

 

this 6th day of May, 2011:

 

 

 

 

 

/s/ Donna Lehmann

 

Donna Lehmann

 

 

3

--------------------------------------------------------------------------------